 



 Exhibit 10.19

 

AMENDMENT TO DEVELOPMENT AGREEMENT

 



_______________, 2014



 

THIS AMENDMENT TO DEVELOPMENT AGREEMENT (“Amendment”) is entered into between
PAPA JOHN’S INTERNATIONAL, INC., a Delaware corporation (“Franchisor”) and PRB I
LLC, a Delaware limited liability company (“Developer”).

 

RECITALS:

 

A.           The parties hereto are parties to a Papa John’s Development
Agreement dated March 17, 2014 (the “Development Agreement”), for the
development of 24 Papa John’s Pizza outlets in Sacramento and Fresno,
California.

 

B.           The parties now desire to amend the Development Agreement on the
terms and conditions set forth herein.

 

NOW, THEREFORE, the parties agree as follows:

 

1.          Additional Outlet. Franchisor hereby grants Developer the right and
Developer undertakes the obligation to develop one additional outlet (i.e. a
total of 25 outlets) in the Development Area, and Developer shall exercise such
development rights only at locations approved by Franchisor as provided in the
Development Agreement.

 

2.          Development Fee. In consideration of the grant by Franchisor of the
additional area and the rights to develop the additional outlet, Developer shall
pay Franchisor a Development Fee Deposit of Two Thousand Five Hundred Dollars
($2,500) upon execution of this Amendment.

 

3.          Development Schedule. The “Development Schedule,” as set forth in
Section 3 of the Development Agreement, is amended to provide for the following:

 



“DEVELOPMENT SCHEDULE



 



Dates on Which Each Cumulative Number of Outlets Outlet Shall Be Open to be Open
and Operating*     December 1, 2014 1 December 1, 2014 2 March 1, 2015 3 March
1, 2015 4 March 1, 2015 5



  

-1-

 

  



June 1, 2015 6 June 1, 2015 7 September 1, 2015 8 September 1, 2015 9 December
1, 2015 10 December 1, 2015 11 March 1, 2016 12 March 1, 2016 13 June 1, 2016 14
June 1, 2016 15 September 1, 2016 16 September 1, 2016 17 December 1, 2016 18
December 1, 2016 19 March 1, 2017 20 March 1, 2017 21 June 1, 2017 22 June 1,
2017 23 September 1, 2017 24 October 1, 2017 25



 

  [* - Includes only those outlets to be developed pursuant to this Development
Agreement.]”



 

4.           Development Area. The Development Area, as defined on Exhibit A to
the Development Agreement, is amended in its entirety as set forth on the
attached map entitled “PRB 1 LLC AGREEMENT ID: 2353-1 MAP 1 OF 2 AMENDMENT -
AUGUST 26, 2014” and “PRB 1 LLC AGREEMENT ID: 2353-1 MAP 2 OF 2 AMENDMENT -
AUGUST 26, 2014”.

 

5.           Development Incentives.

 

(a)          No franchise fee will be due for this Restaurant.

 

(b)          If the additional Restaurant is open and operating on or before the
date set forth in the above Development Schedule, the Development Fee Deposit
shall be refunded after the Restaurant is opened. If the additional Restaurant
is not open and operating on or before the date set forth in the Development
Schedule, we will retain the Development Fee Deposit and will have no obligation
to refund or otherwise credit to the account or benefit of Developer such
portion of the Development Fee.

 

(c)          If the additional Restaurant is open and operating on or before the
date set forth in the above Development Schedule, we will provide to you or
cause our Affiliate to provide to you the incentives offered in the Development
Agreement.

 

-2-

 

  

6.          Owner Agreement. Upon our request or direction, at any time, you
must cause any person or entity owning any beneficial interest in you, directly
or indirectly, to execute an Owner Agreement in the form provided by us.

 

7.          Miscellaneous. This Amendment and the Development Agreement, which
is incorporated herein by reference, constitute the entire agreement between the
parties with respect to the subject matter of the Development Agreement. Any
prior written or oral agreements or understandings between the parties regarding
such subject matter are hereby superseded. Developer acknowledges and agrees
that its failure to strictly comply with the Development Schedule or any other
term of this Amendment will result in termination of the Development Agreement.
This Amendment may not be modified, altered, amended or terminated except by a
written document signed by the party against whom enforcement is sought.

 

8.          Reaffirmation. Except as amended herein, the Development Agreement
shall remain in effect according to its terms. The Development Agreement is
incorporated herein by reference.

 

IN WITNESS WHEREOF, witness the signatures of the parties as of the day, month
and year first above written.

 

  PAPA JOHN’S INTERNATIONAL, INC.       By: /s/ Tim O’Hern   Title: Chief
Development Officer       PRB I LLC       By: /s/ Kenneth Antos   Title:
Managing Member

 

-3-

 

 

